 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    ASHENAFI GERRE ABERHA,                                  Case No. 3:20-cv-00524-LRH-WGC
 6                                         Petitioner,
             v.                                                             ORDER
 7
      WILLIAM GITTERE, et al.,
 8
                                        Respondents.
 9

10          This habeas matter is before the Court on Petitioner Ashenafi Gerre Aberha’s unopposed
11   Motion to Extend Time (ECF No. 17). Good cause appearing, the Court grants Petitioner’s motion
12   to extend. Petitioner has until August 5, 2021, to file his amended petition.
13          Petitioner at all times remains responsible for calculating the running of the federal
14   limitation period and timely presenting claims. That is, by setting a deadline to amend the petition
15   and/or by granting any extension thereof, the Court makes no finding or representation that the
16   petition, any amendments thereto, and/or any claims contained therein are not subject to dismissal
17   as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
18          IT IS THEREFORE ORDERED that Petitioner Ashenafi Gerre Aberha’s Motion to
19   Extend Time (ECF No. 17) is GRANTED.
20          DATED this 29th day of June 2021.
21

22
                                                             LARRY R. HICKS
23                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                         1
